Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

2.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a preparing unit configured to prepare a liquid ration, wherein the preparing unit comprises, a milk supply line, a liquid ration container, and a tap line; a connecting line configured to connect the drawing line with the milk supply line; a sucking dummy connected to the tap line; a cleaning unit comprising, at least one cleaning agent container configured to receive a cleaning agent, and a cleaning agent supply apparatus configured to supply cleaning agent from the cleaning agent container to the two milk tanks; and a control configured to actuate the cleaning unit, the preparing unit, and each drain valve to guide the cleaning agent guided from one of the two milk tanks through the connecting line into the preparing unit, wherein the control is configured to automatically perform a cleaning operation based on a programmed schedule, and wherein the control is configured to: forecast demand for one of the two milk tanks which is empty at a first cleaning time; specify a filling quantity that will satisfy the forecasted demand until a second cleaning time which follows the first cleaning time; and specify a filling time such that, when the one of the two milk tanks is filled, a stored full milk quantity is available in the one of the two milk tanks before a second of the two milk tanks is empty…” in claim 25 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643